Citation Nr: 1636041	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-17 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1990 to April 1991 and from September 2002 and September 2003.  He had additional service in the Army National Guard, to include a period of active duty for training from April 1980 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning entitlement to service connection for a left hip disability and entitlement to service connection for a low back disability as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the United States Court of Appeals for Veterans Claims decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to the left hip and low back will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his right hip disability, diagnosed as hip strain at an April 2014 VA examination, is related to walking, running and physical training during many years of service with the Army National Guard or, in the alternative, is secondary to a service-connected disability, to include bilateral knee osteoarthritis or bilateral flat feet.  See June 2012 Form 9; August 2016 Informal Hearing Presentation.

In April 2014, the Veteran underwent an examination of his hips in connection with his separate claim for service connection for a left hip disability which remains on appeal at the RO.  The examiner diagnosed bilateral hip strain with a date of diagnosis in 2009.  The Veteran stated hip pain began in approximately 2001 and was aggravated by overuse.  Bilateral flexion was noted to be limited and the Veteran was using a cane to walk.  Upon review of the claims file, the examiner opined that the Veteran's hip strain was less likely than not secondary to his service-connected bilateral knee osteoarthritis or directly related to active service.  The examiner based this opinion on the lack of evidence of a chronic hip condition, that the Veteran had no documented gait abnormalities and hip x-rays were normal in 2012.  The examiner determined that the Veteran's hip condition is most likely aggravated by his lumbar degenerative disc disease with sciatica as noted by multiple treatments for lumbar condition.

At this time, entitlement to service connection for a low back condition has not been established, although the Board recognizes that a claim for service connection for a low back condition is still pending with the RO.

As the record now stands, the Board finds that VA's duty to assist the Veteran has not been fully satisfied.  Under section 3.310(a), establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In this case, there is an opinion that the Veteran's back disability is aggravating his right hip disability; however, the Board finds that an opinion must also be sought as to whether the Veteran's knee osteoarthritis, flat feet or other service-connected condition, at least as likely as not aggravated the Veteran's right hip disability beyond its natural progression as well.  In addition, an opinion should be provided as to whether bilateral flat feet may have caused the Veteran's right hip condition as an opinion on that matter does not appear in the claims file.
To provide the Veteran every opportunity, the Board will remand the claim for an addendum opinion, or if a VA examiner deems necessary, a new examination.  The Board acknowledges the VA examiner's conclusion in April 2014 that the Veteran's bilateral hip condition is aggravated by his low back condition; nonetheless, a denial of the claim would be premature without seeking an opinion as to the impact of the Veteran's currently service-connected conditions on his diagnosed current right hip disability pursuant to 38 C.F.R. § 3.310.

Additionally, all outstanding records should be obtained and the Veteran should be provided with notice appropriate for his claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to substantiating a claim for service connection on a secondary basis.

2.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for service connection for a right hip disability.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

3.  Refer the Veteran's VA claims file to the VA examiner who conducted the April 2014 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's right hip condition.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right hip disability was (1) caused or (2) aggravated beyond its natural progression by his service-connected bilateral knee osteoarthritis and/or service-connected flat feet.  An opinion as to causation and aggravation must be rendered.

If aggravation is found the examiner must identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

The examiner is asked to provide a rationale for the opinions provided.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

4.  After the above actions have been completed, readjudicate the claim.  If the claim remains denied, issue the Veteran a supplemental statement of the case and afford him the appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




